Exhibit 16.1 December 6, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: 5V Inc. Ladies and Gentlemen: We have read Item 4.01 of Form 8-K to be filed on or about December 6, 2012, of 5V Inc. and are in agreement with the statements contained in the second, third and fourth paragraphs of such Item 4.01. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, /s/ Goldman Kurland and Mohidin, LLP Goldman Kurland and Mohidin, LLP Encino, California CERTIFIED PUBLIC ACCOUNTANT AND ADVISORS 16133 Ventura Blvd., Suite 880 Encino, CA 91436 Tel 818-784-9000 Fax 818-784-9010
